PER CURIAM.
The appellant-defendant, Port O’Call Inn, Inc., is appealing from a judgment in favor of appellee-plaintiff, Perry M. Morris, entered pursuant to a jury verdict and from a denial of defendant’s post-trial motions.
The plaintiff was injured when he slipped and fell while attempting to enter defendant’s place of business. As a result of this fall, plaintiff suffered a fracture of his right ankle. According to expert medical testimony, this fracture resulted in a disability which is expected to increase progressively for the remainder of plaintiff’s life. An economist called by plaintiff testified that due to the disability resulting from plaintiff’s fall and based upon plaintiff’s life expectancy, ' plaintiff would suffer $119,496 in loss of future earnings. This testimony was undisputed.
The jury found that defendant was negligent and that plaintiff was free of contributory negligence and awarded plaintiff damages in the sum of $100,000. The trial court denied defendant’s motions for a new trial, for a remittitur, and for a reconsideration of defendant’s motion for a directed verdict and entered judgment for plaintiff. This appeal followed.
The jury verdict and judgment entered thereon comes before us clothed with a presumption of correctness. Wrains v. Rose, Fla.App.1965, 175 So.2d 75; Florida Living For The Retired v. Koltnow, Fla.App.1962, 143 So.2d 553. The appellant has failed to point out any serious error on the part of the trial judge and thus has failed to overcome the presumption of correctness.
The judgment is affirmed.
ALLEN, Acting C. J., SHANNON, J., and KING, JAMES LAWRENCE, Associate Judge, concur.